Citation Nr: 1445341	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for low back pain.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, September 2009 rating decision denied service connection for the Veteran's claimed low back pain, bilateral hearing loss, and tinnitus.  The Veteran had a hearing, at which he testified, in August 2012.

The issues of entitlement to service connection for low back pain and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have compensible bilateral hearing loss.


CONCLUSION OF LAW

The Veteran does not have a current bilateral hearing loss disability for VA purposes due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated July 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claim. 

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's bilateral hearing loss have been obtained.

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his bilateral hearing loss.  In July 2011, a VA examiner provided an opinion on the Veteran's service connection for bilateral hearing loss claim, based on an audiology examination performed by the VA.  This examination is adequate, although the opinion is not strong, because the audiological examination shows that the Veteran has normal hearing.

The Veteran was afforded a personal hearing before the undersigned in August 2012.  With regard to that hearing, 38 C.F.R. § 3.103(c)(2) requires the hearing officer to assist the claimant by 1) fully explaining the issues in the case and 2) suggesting the submission of evidence that the claimant may have overlooked and that would advantage his or her position.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A review of the hearing transcript shows that undersigned discussed with the Veteran what was needed to substantiate the claim.  Therefore, the Bryant obligations have been satisfied.  

II. Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA examination in July 2011. His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
0

The average pure tone threshold was 0 in the right ear and 1 in the left ear, and his speech recognition score using the Maryland CNC test was 100 percent in the right ear and ninety-six percent in the left.  The results of the July 2011 VA examination show that the Veteran's level of bilateral hearing loss does not meet the criteria set forth in 38 C.F.R. § 3.385 and therefore may not be considered a disability for VA purposes. 

At no time during the appeal period has the Veteran's bilateral hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Additionally, the Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his bilateral hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Service connection for bilateral hearing loss is therefore not warranted.  See Hensley, 5 Vet. App. 155 (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

In the present case, the Board finds the Veteran's assertion that he was exposed to acoustic trauma in service to be competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Further, the Board does not doubt his ability to perceive changes in his audiological acuity.  However, a grant of service connection for bilateral hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013).  Hence, in the absence of competent evidence that the Veteran currently has bilateral hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the Veteran's tinnitus and low back claims, remand is warranted in order to develop the record, obtain additional personal treatment records and additional VA etiology opinions.

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2013).  During the Veteran's August 2012 hearing, he mentioned he was treated by a Dr. W., whose medical records had not previously been obtained by the RO.  As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them.  Additionally, in October 2012, the Veteran supplemented his file with a letter from Dr. Z., discussing the results of a lumbar spine MRI.  The submission did not include a waiver, and the RO has not submitted an SSOC regarding the new evidence.  Because the Veteran's low back claim is remanded for further development, the lack of waiver is immaterial; however, the RO must attempt to obtain any treatment records from Dr. Z. as well.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, adequate etiology opinions have not been obtained for the Veteran's claim of tinnitus, because the July and October 2011 opinions did not adequately contemplate the Veteran's lay statements or the possibility of a manifestation after service for tinnitus, and for the Veteran's claim of low back pain, because the July and October 2011 opinion did not adequately address the Veteran's assertion of persistent symptoms since service and did not incorporate evidence from Dr. W.'s records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with release forms for Drs. W and Z.  If the Veteran returns the forms, contact the offices of Dr. W. and Dr. Z., and request all outstanding records pertinent to the appellant's request for a discharge review.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).

2. Return the Veteran's claims file to the examiner who conducted the July 2011 low back examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide a diagnosis for each low back disability found.  For each diagnosis, the examiner must also provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability began during active service or is related to any incident of service, or if arthritis is diagnosed, whether it manifested within one year of separation from service.

c) The examiner is advised that the Board finds the Veteran's statements at his August 2012 hearing that he did not seek treatment after service for financial reasons to be credible; therefore, the addendum opinion must address the Veteran's lay statements regarding continuity of symptoms since service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who conducted the July 2011 audiological examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Because the Veteran's lay statements regarding tinnitus are credible , the examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the tinnitus began during active service or is related to any incident of service.  The examiner must address the Veteran's competent lay statements regarding his onset and manifestation in his or her rationale.  

c) In formulating the opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  A negative opinion based solely on the absence of tinnitus in service is not sufficient.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


